Citation Nr: 1236749	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an increased rating for service-connected degenerative joint disease, lumbosacral spine, L5-S1, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for service-connected hiatal hernia with peptic ulcer disease and gastroesophageal reflux, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected degenerative joint disease, left knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected degenerative joint disease, right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for service-connected right shoulder impingement syndrome, currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable rating for service-connected bilateral hearing loss, currently evaluated as noncompensable (0 percent disabling).

10.  Entitlement to a compensable rating for service-connected bilateral maculopathy.

11.  Entitlement to a compensable rating for service-connected epididymitis.  

12.  Entitlement to a compensable rating for service-connected residuals, fracture, left radial neck.

13.  Entitlement to a compensable rating for service-connected residuals, recurrent right ankle sprains.

14.  Entitlement to a compensable rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1997.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2006, the RO denied claims for service connection for asthma, and a left shoulder disability, and denied claims for increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1,
hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids.  In December 2006, the RO denied a claim for service connection for prostate cancer. 

In June 2009, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, who has rendered the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of service connection for asthma, and a left shoulder disability, and increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's prostate cancer was not caused by service, nor was it caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Prostate cancer was not caused by service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for prostate cancer.  He asserts that he has prostate cancer that was caused or aggravated by a service-connected disability.  Specifically, he argues that his prostate cancer was caused or aggravated by his service-connected prostatitis.   
    
In March 2006, the Veteran filed his claim for service connection for prostate cancer.  In December 2006, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 12101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).  

The Veteran filed his claim in March 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's claims were already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, hemorrhoids, tinnitus, recurrent prostatitis, seborrhea of the scalp, and recurrent sinusitis.  

The Veteran's service treatment reports show a number of treatments for complaints of testicular, perianal, and scrota pain, with multiple diagnoses of prostatitis.  A September 1996 examination report shows that his G-U (genitourinary) system was clinically evaluated as normal; a rectal examination was noted to show no rectal masses, heme negative, and no prostate nodules.  The Veteran's separation examination report, dated in March 1997, shows that his G-U (genitourinary) system was clinically evaluated as normal.  A rectal examination was noted to show a normal tone, guiac negative.  The report notes acute prostatitis.  In an associated "report of medical history," the Veteran indicated that he had a history of frequent or painful urination, and that he had been hospitalized for blood in his stool and prostate problems.  See also (undated, but presumably associated) "clinical record."  

The post-service medical evidence consists of VA and non-VA reports, dated between 1998 and 2011.  This evidence includes a VA examination report, dated in February 1998, which contains diagnoses that include history of prostatitis with sepsus 1967, currently not found.  

VA progress notes show that the Veteran was found to have elevated PSA (prostate-specific antigen) levels in about June 2005, and that he was determined to have prostate cancer in November 2006.  A private report shows that in April 2006, he underwent a radical prostectomy.  

A VA genitourinary examination report, dated in July 2006, notes a history of PSA ranging from 2.0 in 1999 to 3.1 in April 2005, and 12.2 in June 2005, at which point he was referred to urology for evaluation.  In September 2005, ultrasound and biopsy revealed prostate calcifications, and there was a diagnosis of adenocarcinoma Gleason's grade 3+3 involving the right apex.  In April 2006, a robot-assisted radical prostatectomy was performed.  The diagnosis was prostate cancer.  The examiner stated that the Veteran's C-file and medical records had been reviewed.  The examiner stated:

There may be an ASSOCIATION between chronic prostatitis and prostate cancer; but I am unable to find data to support chronic prostatitis causing prostate cancer.  Therefore, I cannot resolve this issue without resort to mere speculation.  

The examiner explained that two relevant articles in the reviewed medical literature were found, and that one states that there is an epidemiological "association between prostatitis and prostate cancer; However, causality is unclear, because recall bias and detection bias cannot be ruled out."  The other article was noted to state that, "Infection in the form of acute or chronic bacterial prostatitis may be associated with prostate cancer.  However, our data do not provide compelling evidence to support this."  The examiner included summaries of these two articles.  

A February 2007 private report states that his PSA (prostate-specific antigen) level was 0.0, and "normal."  An April 2008 private report states that his PSA (prostate-specific antigen) level was 0.0, and "normal," and that, "Your prostate cancer is undetectable."  

In May 2011, the Board requested an independent medical expert's ("IME") opinion on the issue of medical nexus.  See 38 U.S.C.A. § 7109(West 2002); 38 C.F.R. § 20.901 (2011).  In June 2011, the requested opinion was received from S.P.K., M.D., Department of Radiation Oncology, University of Massachusetts Medical School.  Dr. S.P.K. noted that he had been requested to provide opinions as to whether the Veteran's prostate cancer was service-related, or whether it was caused or aggravated by his service-connected prostatitis.  In relevant part, Dr. S.P.K. concluded:

Regarding question 1, I can say that there is nothing in this compendium of causes which could point to a relationship to military service except age and race.  Age is a well known factor in the development of prostate cancer.  In data from SEER (National Cancer Institute's Surveillance, Epidemiology, and End Results program[)], the annual incidence of new cases of prostate cancer in white men in 1995 was approximately 0.1, 0.6 and 1 percent in men in their early 50s, 60s, and 70s respectively.

Race is also important.  Prostate cancer is more common in black than white men.  The annualized average incidence rates for men in their early 70s per 100,000 population is approximately 1600,1000, and 700 for African-Americans, whites and Asian-Americans respectively.  

Obviously one cannot connect age and race with military service activities.

With regard to the contribution of infection and chronic inflammation such as prostatitis, the waters become somewhat muddier.  Several reports contain studies and meta-analyses suggesting a modest increase in the risk of prostate cancer in men with prostatitis, and even in those with sexually transmitted diseases such as syphilis and gonorrhea.  But a cause and effect relationship has NOT been established between prostate cancer and prostatitis.  It is even suggested that since prostatitis elevates the PSA, this leads to more biopsies, and hence more cancers detected, and hence the appearance of linkage or a relationship.  (citation omitted).

Dr. S.P.K. concluded:

A 62 year-old black serviceman, and veteran of 20 years of military service, had chronic prostatitis.  He was found to have prostate cancer at age 62 and underwent robotic prostatectomy in 2008.  He remains free of recurrence 3 years after primary treatment.  He would like to establish a link between the cancer and his military service and/or the chronic prostatitis.

My evaluation of this corpus of information shows no service connection to prostate cancer, and no cause and effect relationship between prostatitis and prostate cancer.  

In November 2011, the Board requested a supplemental opinion from Dr. S.P.K.  The Board essentially requested opinions as to whether it is at least as likely as not that the Veteran's prostate cancer is causally related to his active service or any incident thereof, and whether it is at least as likely as not that the Veteran's prostate cancer was caused or aggravated by his service-connected prostatitis. 

In December 2011, a supplemental opinion was received from Dr. S.P.K., who essentially stated the following: he had re-reviewed the issue of the relationship between chronic prostatitis and cancer of the prostate.  He stood "firmly behind" his original report and its conclusion.  He had done additional research, and would bolster his original opinion, which was that there was no proven connection between prostatitis and prostate cancer.  Dr. S.P.K. listed four studies and sources, which did not show a causal connection between prostatitis and prostate cancer (citations omitted) (printouts of the articles were attached).  Dr. S.P.K. concluded, "There is less than 50% probability that the Veteran's prostate cancer is causally related to his active service or to any incident thereof, especially the incident of chronic prostatitis."  He further concluded, "There is less than 50% probability that the Veteran's prostate cancer was caused or aggravated by service-connected prostatitis."  Dr. S.P.K. explained, "As I have endeavored to show by marshalling the scientific evidence, there is no scientifically proven causal relationship between prostatitis and prostate cancer.  Therefore, the Veteran's history of prostatitis cannot be seen as a causative factor or an aggravating factor in the development of prostate cancer.  Accordingly, there is no additional disability attributable to prostate cancer."    

The Board has determined that the claim must be denied.  With regard to the possibility of service connection on a direct basis, there is no evidence to show prostate cancer existed during service.  The Veteran was not noted to have prostate cancer in his March 1997 separation examination report.  In addition, the earliest medical evidence of prostate cancer is dated in late 2005, with elevated PSA levels shown several months prior to this.  This is approximately eight years after separation from service.  Furthermore, there is no competent evidence to show that the Veteran has prostate cancer that is related to his service.  In this regard, the only competent opinion is Dr. S.P.K.'s November 2011 opinion, and this opinion weighs against the claim.  With regard to the July 2006 VA examination report, and the examiner's statement that he could not resolve the issue "without resort to mere speculation," regulations state that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, there is no competent evidence to show that a tumor of the prostate was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

However, the Veteran's primary argument is that his prostate cancer was caused or aggravated by his service-connected prostatitis.  The Board finds that this aspect of the claim must be denied.  The June 2011 IME opinion, and the IME's supplemental November 2011 opinion, are afforded considerable weight in the determination that the Veteran's prostate cancer was not caused or aggravated by his service-connected prostatitis.  They were based on a full review of the Veteran's claims file.  Dr. S.P.K. summarized the Veteran's relevant in-service and post-service medical history.  He concluded that the Veteran's prostate cancer was not caused or aggravated by his service-connected prostatitis.  The IME's opinions are accompanied by sufficient explanation; the November 2011 supplemental opinion includes citation to four medical sources.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position).  As a result, the Board finds these opinions to be highly credible and probative of the issue of nexus, and finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the articles submitted by the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert, and this evidence was reviewed by the IME, who clearly did not find it persuasive.  The Board therefore concludes that the articles are insufficiently probative to warrant a grant of the claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that prostate cancer was caused or aggravated by service-connected prostatitis.  The Board notes that the Veteran has not asserted that he has had ongoing prostate cancer symptomatology since his service, rather, he asserts that his service-connected prostatitis caused or aggravated his prostate cancer.  In this case, when the Veteran's service treatment records (which show treatment for prostatitis, but which do not show prostate cancer), and his post-service medical records are considered (which show that he was determined to have prostate cancer in 2005, and which do not contain competent evidence of a nexus between prostate cancer and the Veteran's service, or a service-connected disability), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed condition that is related to his service, or a service-connected disability.  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination, and the opinion of an independent medical expert has been obtained.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for prostate cancer is denied.  


REMAND

The Veteran has asserted that he has asthma that was caused or aggravated by his service-connected sinusitis, and that he has a left shoulder disability that was caused or aggravated by his service-connected right shoulder disability.  

In September 2005, the Veteran was afforded examinations for asthma and his left shoulder, and etiological opinions were obtained.  The examiner concluded that the Veteran's asthma is not related to his service-connected sinusitis, and that he did not have a left shoulder disability that was related to his service-connected right shoulder disability; the left shoulder pathology was noted to be minimal.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for asthma, the Veteran is shown to have reported a history of asthma during service.  See e.g., Veteran's separation examination report, dated in March 1997.  Therefore, although the Veteran had not explicitly claimed asthma on a direct basis, the possibility of service connection on a direct basis was raised by the record, and the Board has a duty to adjudicate it as part of the claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record; Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  However, the September 2005 VA examiner did not provide an opinion as to the possibility of direct service connection, and this is a breach of the duty to assist.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Barr.  

With regard to the claim for a left shoulder disability, during service, in January 1992, the Veteran was treated for bilateral shoulder symptoms, with an assessment of rule out osteoarthritis of AC (acromioclavicular) joints.  The September 2005 VA examiner essentially indicated that the Veteran's left shoulder had minimal pathology, that his right shoulder disability was not severe, and that a left shoulder disability was therefore not caused or aggravated by the right shoulder.  However, this opinion is seven years old, and there was no opinion as to the possibility of direct service connection.  Therefore, another opinion is warranted.  Barr; Robinson; Schroeder.  With regard to both claims, the Board further notes that a considerable amount of medical evidence has been associated with the claims file since the September 2005 VA examination report, to include evidence of treatment for respiratory symptoms, and left shoulder symptoms.  Accordingly, on remand, the Veteran should be afforded examinations for his claimed asthma, and left shoulder disabilities, to include obtaining etiological opinions.  Barr.  

The Veteran asserts that he is entitled to increased/compensable ratings for his service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids.  

The most recent examinations for these disabilities were in October 2007, and these examination reports are therefore about five years old.  In addition, in a statement, received in July 2009, the Veteran indicated that he had requested an examination, but that he was told that he would not be afforded an examination until it was requested by "the office in DC."  Accordingly, on remand, the Veteran should be scheduled for examinations of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

The Veteran is advised that it is his responsibility to report for his examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his asthma, left shoulder, degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids, after 2009 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  After the development in the first paragraph of this remand has been completed, the Veteran should be scheduled for a respiratory examination, in order to ascertain the nature and etiology of any respiratory disorder, to include asthma.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed respiratory disorder, to include asthma, was caused by the Veteran's service.  

b) If, and only if, the examiner determines that the Veteran has a respiratory disorder that was not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed respiratory disorder was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected sinusitis. 

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

e)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

3.  After the development in the first paragraph of this remand has been completed, the Veteran should be scheduled for an examination of his left shoulder, in order to ascertain the nature and etiology of any left shoulder disorder.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left shoulder disorder was caused by the Veteran's service. 

b) If, and only if, the examiner determines that the Veteran has a left shoulder disorder that was not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left shoulder disorder was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected right shoulder disability. 

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After the development in the first paragraph of this remand has been completed, schedule the Veteran for VA examinations to ascertain the current severity of his service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids.  The claims files must be made available to the examiners for a review of the Veteran's pertinent medical history, and the examiners should indicate that the Veteran's C-file has been reviewed in association with the examinations.  Any necessary diagnostic testing and evaluation should be performed.  

With regard to the examinations covering degenerative joint disease, lumbosacral spine, L5-S1, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, residuals, fracture, left radial neck, and residuals, recurrent right ankle sprains, all clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The examiner should also state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when any of these joints are used repeatedly.  All limitation of function must be identified. 

5.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


